﻿
The Byelorussian delegation congratulates the Foreign Minister of Argentina Mr. Dante Caputo, on his election to the presidency of the forty-third session of the General Assembly and wishes him success in his work. We also wish to pay a tribute to the President of the last session, Mr. Peter Florin of the German Democratic Republic, and the Secretary-General, Mr. Javier Perez de Cuellar, for the work done in the past 12 months.
Today's international situation, the global processes under way in the world and their qualitatively new nature, prompt us to consider what the course of action should be today and in the years to come for this universal, world forum, whose primary objective is to save succeeding generations from the scourge of war. In view of the scope and character of contemporary international problems, it is necessary to consider to what extent the older, traditional methods are applicable in resolving those problems. Clearly, the strain of day-to-day affairs should not force the General Assembly to lose sight of this serious problem, the Assembly being, which in a sense, the collective mind of international politics. Movement without a clear-cut perspective is, at best, like the Brownian movement - chaotic, leading nowhere, and at worst leading directly to complications or even catastrophe, not only in military terms but also in the social, economic, ecological and other spheres.
To set the correct course, a navigator must know where his ship is and how and where to steer it. Looking back at the distance covered, and at the role the United Nations has played in the world, we realize the complexity of the Organization's development, which has gone through various stages; it has had its ups and downs and has overcome numerous crises. Yet we are confident that those were the difficulties of growth, rather than a decline, as claimed by those who do not believe in the potential and effectiveness of the United Nations. On the whole, those were the formative years of the United Nations, a period for promulgating its purposes and principles. Today, despite existing problems, the United Nations seems to be reaching the age of maturity, a process fuelled both by the internal logic of its development and, more important, by the urgent challenges of the day.
The world has become far too complex, multipolar and interdependent for nations to be in a position individually or in small groups to achieve the goals set by our time. Today, policies of restricted alliances can no longer ensure real security. What is needed is a global alliance and joint, concerted efforts. To achieve that, we require global multilateralism, which alone has the potential to measure up to the goal of a really secure world, a world secure for all, not just for some. The report of the Secretary-General on the work of the Organization states that "Multilateralism has proved itself far more capable of inspiring confidence and achieving results than any of its alternatives". (A/43/1, p. 2)
In our view, multilateralism is more than a system of international organizations. It is an approach, a concept, a method. In the final analysis, it is a regime of international politics whose pillars are universal priorities and joint endeavours. The current paradigm of international relations inherited from the past and based on the primacy of the narrowly interpreted interests of a given State has come to the end of its usefulness, just as in the past the theory of the sun rotating around the Earth was shown to be inadequate by Newtonian physics. This is clearly demonstrated by numerous threats to the existence of mankind, ranging from the nuclear threat to the ecological menace and acquired immune-deficiency syndrome (AIDS), which mankind cannot overcome through isolated efforts.
A new paradigm of international politics is needed; in fact, such a paradigm exists. It is г policy stemming from the priority of universal interests, the comprehensive nature of security, the primacy of international law and, consequently, an agreed multilateral approach. Taking a multilateral approach is not idealism. On the contrary, it is pragmatism, since it increases many times over the capacity of nations to cope with major international problems and, first and foremost, to ensure security.
This is amply proved by recent positive changes with respect to disarmament, the solution of a number of conflict situations and the establishment of co-operation between States. All these changes were made possible by the use of procedures and methods of multilateral diplomacy, including efforts made by and through the United Nations.
History and experience unfortunately show that the parties to a conflict often arrive at a reasonable solution only when all other options have been exhausted and their forces depleted. But is it always necessary to let problems reach such extremes and drain the parties' forces before a mutually beneficial solution is reached? Multilateralism can help avoid that.
Individually, nations are prone to giving short-term responses to long-term problems. Here too multilateralism has advantages. It provides for a more reasonable, balanced and prudent strategy. International political must be given an important new dimensions insight into the future. While traditional foreign policies are more often geared to reacting to specific emerging situations, multilateralism has the advantage of permitting greater foresight and preparation, which can make it possible to prevent the unfavourable development of a given situation.
Finally, multilateralism is far more in keeping with the principles of equality, and it restrains extremists from improper actions. It substitutes mutual influence and the primacy of common interests for unilateral domineering. In the final analysis, this is beneficial for all sides. That has been extensively demonstrated in the general debate that is to close today.
An individual human being is too weak and his voice, as the poet put it, is "thinner than the buzzing of a mosquito". Had he not learned to pool his efforts with those of others, he would have remained an unprotected, frightened creature in the immense wilderness of nature or might even have disappeared as a species unable to meet the challenges of the elements. But joint creative efforts have made him master of the planet. Today we have to learn anew to pool our efforts and overcome disunity, this time at the level of peoples and States. This might not be easy, but it is necessary.
The international community has experience here, and it is positive experience. In this context, I would refer to existing agreements and conventions on curbing the arms race, as well as international co-operation in the framework of the International Atomic Energy Agency (IAEA), the World Health Organization (WHO) and the United Nations Environment Programme (UNEP), relief aid in cases of natural disaster, certain development programmes and recent very important examples concerning procedures for a political settlement of situations around Afghanistan and Kampuchea, the Iran-Iraq war, and certain aspects of the situation in southern Africa, Cyprus and Western Sahara.
It has been correctly emphasized during the general debate that the policy of national reconciliation and the achievement of the Geneva Accords on Afghanistan have become a model for the political settlement of other crisis situations. Those agreements were reached through the mediation and with the assistance of the United Nations. It is our common duty to ensure that all contracting parties without exception comply with the balance of commitments contained in the Accords.
The peoples of the world have enormous potential good will for peace and co-operation. A major task of the United Nations is to encourage its realization in appropriate forms. It is obvious that in order to ensure the success of multilateral endeavours all nations should give up policies of force, diktat and interference in the internal affairs of other countries and peoples, and should abandon obsolete stereotypes of thinking based on suspicion, enmity and the pursuit of domination.
The sphere in which multilateralism is applicable is boundless. The multilateral approach is needed above all to respond to the most urgent global challenges in the military, political, economic, social, humanitarian and ecological areas.
What is the effective way to resolve the problem of preventing war, ending the arms race and making a resolute move towards disarmament, first and foremost nuclear disarmament? The fact is that efforts to that end have been made regularly for several decades now. But over the same period the seriousness of the problem has tended to increase rather than decrease. Therefore, being realists, we have to adroit that the challenge cannot be met by traditional, established, conservative ways of thinking and by military and strategic approaches. Indeed, can the international community, facing the exotic and extremely destructive types of weapons of the late twentieth century, afford to follow the nineteenth century way of thinking? Does it have the right to do so? Can the community of States continue to live with the fact that the development of technology is outpacing the development of political and strategic thought? No, it cannot.
What is needed is a new, realistic approach based on an understanding of the special realities of the human predicament resulting from the emergence and accumulation of nuclear weapons and other types of weapons of mass destruction. The Soviet-United States Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - is the first and, for that reason, all the more significant sprout of that understanding. However, one sprout does not make a good harvest. In order to ensure security and make the process of disarmament irrevocable, it is necessary to move seriously and radically to further goals - namely, a 50 per cent reduction in the strategic offensive weapons of the Soviet Union and the United States, while strictly complying with the Treaty on the Limitation of Anti-Ballistic Missile (ABM) Systems, as signed in 1972, and not withdrawing from it for a specified period of time; a comprehensive nuclear-weapon-test ban; the elimination of chemical weapons and other weapons of mass destruction on a global scale the prevention of the development of new and ever-more-destructive weapons and, in the long run, complete and general nuclear disarmament} a radical reduction of conventional weapons} and the use of outer space exclusively for peaceful purposes. 
It is clear that palliative measures will at best produce palliative security. That is not enough for the peoples of the world. However, the development of more far-reaching measures in this area is blocked by the continued commitment of some nuclear States to a speculative paradox which holds that life is guaranteed by nuclear-death stockpiles. Life on this blue planet of the solar system may well be the price we shall have to pay for taking so much time to test that paradox. Experimenting on mankind in that way is inadmissible - all the more because the experiment is being conducted against the will of mankind. As one apt expression has It, one day we will have total and complete nuclear disarmament - with or without people - resulting from the use of nuclear arms in a war. Let us work together to ensure that total and complete nuclear disarmament will be the result of the peaceful dismantling of nuclear arms for the sake of guaranteeing the security of mankind.
The Soviet Union has already stated its readiness to renounce the status of nuclear Power in the interest of the whole of mankind. The abandonment of old stereotypes could provide other nuclear Powers with an opportunity to take that worthy position.
The new thinking also suggests a fundamental way to ensure security in the field of conventional weapons and armed forces ι to eliminate imbalances and asymmetries and to achieve equal, radically reduced levels and a strictly defensive structure for the armed forces. The question of what a defensive structure and a purely defensive nature of military doctrines are can and should be addressed at a multilateral level - for instance, involving to that end the Security Council and its Military Staff Committee the Byelorussian Soviet Socialist Republic actively supports that approach. There is also a vast potential in the idea of establishing a multilateral military-risk-reduction centre, as proposed by the Secretary-General, as well as in the Soviet Union's initiative for setting up a European centre for reducing the risk of war and preventing surprise attack. 
One has mixed feelings about the evolution of events over the past 12 months in the area of approaches to disarmament. On the one hand, there have been uncontested achievements, including those in the multilateral area - the INF Treaty, the progress in the work to ban chemical weapons, the movement in the area of confidence-building, openness, verification, the relationship between disarmament and development - and, on the other hand, there is the failure to reach agreement on a final document of the third special session of the General Assembly devoted to disarmament However, the spirit of that special session, the great wealth of new ideas, proposals and approaches that countries brought to the special session and have brought to the current session, their readiness to establish mutual understanding and to co-operate, are all encouraging signs. We are confident that quantity will inevitably result in new quality - the new quality of multilateralism, when the position of one State would no long block the realization of the will of all other countries.
The United Nations is capable of scoring serious successes also in the peaceful settlement of regional conflicts. The United Nations Charter and resolutions of the Security Council and the General Assembly contain both the conceptual and the structural basis for a multilateral and constructive approach. That is another approach that offers vast possibilities. The recent achievements by the United Nations in this field are encouraging and should stimulate the international community to be creative and bold and to take active, concerted measures in the Middle East, Central America, southern Africa, the Korean peninsula and other conflict areas.
As is well known, the United Nations peace-keeping forces have been awarded the Nobel Peace Prize. However, are the potential and the capacity of the institution of military observers being used to a full extent? In our opinion United Nations observation posts could be set up in potentially explosive areas  military observers could be placed along borders where countries are trying to protect themselves from outside interference} special fact-finding missions could be sent out, on the decision of the Security Council, to investigate situations connected with mutual accusations, to study ways of settling such situations and to monitor the termination of any foreign military presence in foreign territories.
Just as a really good doctor not only treats but also prevents disease, the United Nations operations could be used not only for settling conflicts but also for preventive purposes, in order to defuse emerging military confrontations. The future lies with preventive diplomacy. We should also discuss the question of United Nations naval operations, in the first place to ensure safe navigation in international waters, as well as the idea of setting up a United Nations military observer and armed forces reserve.
Comprehensive security requires a comprehensive approach. There is a growing awareness that if the peoples of some regions and even entire continents are left, deliberately or unwittingly, to be exploited and to lead a miserable existence, mankind runs the risk of setting off an explosion no less destructive than a military confrontation. Let us view the question of war and peace from another angle; In the wars of recent years, people have died and the resources of developing countries, so badly needed for their economic development and social progress, have been increasingly diverted. Therefore, to make the world a safer place, steps in the military and political spheres alone are not enough: what is also needed is a different - that is, a more just and mutually beneficial - economic order under which co-operation and assistance would serve mutual progress rather than the enslavement of some countries. It is necessary to help combat underdevelopment, manage the external-debt problem and promote the genuine stability of the world economy and co-operation. 
Implementing the basic principle or disarmament for development should become a major element of this approach. This can and should unite humanity and promote the emergence of universal consciousness. The United Nations must move to take action on these issues.
The concept of internationalism permeates the Charter. The significance of the values it sets forth - peace, security, justice, freedom, human rights, equality and co-operation - will grow as the world becomes more interdependent.
Ensuring in practice the freedom of the peoples to choose their ways of development, putting an end to continued attempts to destabilize legitimate Governments and to impose a social and political system from outside means meaningfully consolidating the foundation of security in the world. Providing all with truly peaceful conditions of life and just conditions of economic development with jobs for the unemployed, bread for the hungry, shelter for the homeless, knowledge for the illiterate, rights for the deprived  satisfying the basic needs of hundreds of millions of people who still live below the level of human decency, pursuing everywhere the practical and full implementation of international human rights instruments, eliminating international terrorism and drug trafficking all mean enriching the content of security and creating realistic conditions for the world community to be able to focus fully on the lofty spiritual requirements of man and on reversing the dangerous and rapid depletion of the balance, purity and beauty of the environment.
Incidentally, ecology is the most vivid example, on the one hand, of the unique role and possibilities of multilateralism and, on the other hand, of the impotence of purely egotistical and narrow national approaches. Let us learn in this area as well how to work jointly on problems that do not lend themselves to unilateral solutions. The symbiosis of States with different interests, of systems with different social and political structures and, finally, the symbiosis of man and nature presupposes, to be successful, compliance with certain principles and rules of behaviour. Acting on this premise we favour serious efforts to assure the real primacy of law in all areas of international relations under the motto, "Security, confidence and co-operation through law". Obviously such efforts must include both the necessary rule-making and the mechanism needed to ensure strict implementation of the rules adopted. It is important to seek a common understanding of them so that when agreeing on the rule we do not sow the seeds of future discord because of differences regarding its interpretation.
Undoubtedly the development, testing and fine-tuning of a complex multilateral mechanism cannot be done overnight. It is a long-term objective, requiring effort, patience and understanding of the balance of interests. However, we must begin moving in the required direction now, focusing on those measures that are ripe and can produce realistic results.
We should try to consolidate in the United Nations a spirit of true multilateralism in the profound sense of the word. In particular it is appropriate to intensify the search for consensus decisions, and what counts here is not formal but effective consensus, what matters is consensus on the substance and not only in procedure. We need to think jointly about how to improve the procedures and the working methods of the General Assembly and its bodies, we need to consider the method of convening special sessions, rational and economic spending of available financial resources. The Security Council stands to gain greatly from the interaction of its permanent members and the elaboration of mutual commitments in the spirit of restraint and respect for the freedom of choice of the peoples, and the exclusion of great-Power involvement in regional conflicts. Its effectiveness would be enhanced by periodic meetings at the level of foreign ministers and by holding sessions in conflict areas away from Headquarters.
It would be very useful from every point of view if the permanent members of the Security Council and other States would accept the binding jurisdiction of the International Court of Justice on a mutually agreed basis.
A greater role for the Secretary-General in the settlement of conflicts and their prevention would also be in the interest of all. The potential of that role has recently been convincingly demonstrated by Mr. Javier Perez de Cuellar and his staff. The Secretary-General could take initiatives in the Security Council, suggest measures he considers appropriate and submit reports to the Council on questions deserving attention. Investing the Secretary-General with functions of monitoring compliance with United Nations decisions, in particular in the disarmament area, could become an important responsibility for the Secretary-General.
The Byelorussian SSR shares the position of the socialist community that has been expressed during the general debate on the range of issues under discussion in the General Assembly and today has especially addressed the problem of developing and strengthening a multilateral approach to solutions to international problems, the analysis of its advantages and some concrete proposals in this respect. In so doing, we are profoundly convinced that multilateralism, as a system for dealing with international issues, constitutes a basic instrument for constructing a truly comprehensive approach to the issues of international peace and security. What we need are joint efforts of all States in all areas. There can be no customers or contractors in such construction work; there can only be equal shareholders. The contribution of each is readiness for honest co-operation in the interest of the common cause. The dividend for each is solid security, freedom, equality and prosperity.	·
Throughout its history the Byelorussian SSR has pursued these noble goals. Seven decades of hard work and struggle - this landmark will be celebrated by the Republic and the Communist Party of Byelorussia on 1 January 1989 - and the fundamental restructuring of our society on a socialist basis have enabled the Byelorussian people not only to ensure continuous economic and social progress, but also to make an acknowledged contribution to efforts to reach those goals at the international level. At the present new stage of the development of international relations the Byelorussian SSR is ready for further fruitful co-operation in building a world free of war or weapons, a world of co-operation and prosperity. 
